United States Court of Appeals
           for the Fifth Circuit                   United States Court of Appeals
                                                            Fifth Circuit

                                                          FILED
                                                       July 2, 2021
                       No. 20-30382
                                                     Lyle W. Cayce
                                                          Clerk
Stephen Douglass, Individually and as personal
representative of the Estate of Shingo Alexander
Douglass; Dora Hernandez, Individually and as
personal representative of the Estate of Noe
Hernandez; Lan Huynh, Individually and as personal
representative of the Estate of Ngoc Truong Huynh;
Darrold Martin, Individually and as personal
representative of the Estate of Xavier Alec Martin;
Erin Rehm, Individually and as personal representative
of the Estate of Gary Leo Rehm, Jr.; Lloyd Wayne
Rigsby, Jr., Individually and as personal representative
of the Estate of Dakota Kyle Rigsby; Carmen Sibayan,
Individually and as personal representative of the
Estate of Carlos Victor Ganzon Sibayan,

                                       Plaintiffs—Appellants,

                          versus

Nippon Yusen Kabushiki Kaisha,

                                        Defendant—Appellee,

                  consolidated with


                       No. 20-30379


Jhon Alcide; Richard Allen-Easmon; Dustin Angle;
                                  No. 20-30382




Jesus Arguello; Valerie Arguello, Et al

                                                         Plaintiffs—Appellants,

                                     versus

Nippon Yusen Kabushiki Kaisha,

                                                          Defendant—Appellee.


               Appeals from the United States District Court
                   for the Eastern District of Louisiana
                        USDC No. 2:19-CV-13688
                         USDC No. 2:19-CV-13691


           ON PETITION FOR REHEARING EN BANC

          (Opinion April 30, 2021, 5 Cir., 2021, 996 F.3d 289)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will specify
a briefing schedule for the filing of supplemental briefs. Pursuant to




                                        2
                                 No. 20-30382




5th Circuit Rule 41.3, the panel opinion in this case dated April 30, 2021, is
VACATED.




                                       3